Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of group I invention Fig. 1 and related figures (Figs. 1-5) in response submitted on 5/27/22 is acknowledged.  The traversal is on the ground(s) that the application is US national stage of PCT application rule 37 CFR and therefore the embodiments figs 1-10 under MPEP Chapter 18800 should be examined.  The examiner currently considers to incorporate the dependent claims that are directly related to figures 1-10, however, the other group species as shown in 12-13 have special technical features that are clearly different than  that of the embodiments of figs. 1-10 and would require different class/subclass and/or search strings. And thus the embodiments of figs. 12-13 will not be examined/withdrawn and may be adjoined at the time of allowance, and thus the species election is made Final..      
          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
 
Allowable Subject Matter
Claims 34-39, 41, 43-47 and 50-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 34-39, 41, 43-47 and 50-51 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 
Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 32-33, 40, 42, 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Capewell US 6751379 B2. 
With regard to claim 32, Capewell teaches an optical coupler for a fiber optic cable (see figs. 1-5 and summary), comprising: 
a molded coupling module comprising a first surface, a second surface, a lens array receptacle 50 (clearly shown in at least fig. 5, and see summary), and one or more fiber receptacles configured to receive the plurality of optical fibers (see figs. 7-8);

    PNG
    media_image1.png
    520
    802
    media_image1.png
    Greyscale

 an optical arrangement comprising: a particular surface carrying a reflective “coating” 300, and a further surface opposite the particular surface and carrying a plurality of optical filters 270a-d, each optical filter configured to pass a single optical wavelength, wherein the optical arrangement has a thickness, T, between the particular surface and the further surface (clearly shown in at least fig. 5); 
a first collimating array 230 comprising a plurality of first collimators arranged with a first lens pitch (see fig. 5b), wherein the first collimating array is arranged with the lens array receptacle such that each first lens is associated with a particular optical fiber and is optically aligned with the plurality of optical filters via at least the reflective coating 300 (see fig. 5-8); and a second lens array 240 comprising a plurality of second lenses 240 arranged with a second lens pitch (shown in fig. 5b), wherein the second lens array 240 is arranged with the second surface of the molded coupling module such that each lens of the second lens array is optically aligned with a corresponding one of the plurality of optical filters 270a-d.  2Attorney Ref.: 1072-0012 /
		However, Capewell does not explicitly teach that the above a first collimating array is a first lens array and that wherein the above T, the first lens pitch, and the second lens pitch are configured such that the optical coupler produces no more than -10 dB of crosstalk on any of the optical wavelengths passed by the plurality of optical filters. Nonetheless, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Capewell’s optical collimators with lens array, as collimators, similar to that of the applicant collimators 65 being lens array, as to produce an optical module with predictable optical results, and that since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   
 
The statements advanced in rejection of claim 32, above, as to the applicability and disclosure of Capewell and the motivation are incorporated herein in rejection of the following claims as follows:
33. (New) The optical coupler of claim 32, further comprising one or more optical beam reflectors arranged with the second surface of the molded coupling module, such that the first lens array is optically aligned with the plurality of optical filters via the one or more optical beam reflectors and the reflective coating (shown in fig. 5b)..  
40. (New) The optical coupler of claim 32, wherein each lens in the second lens array is non-collimating with respect to light received from the corresponding optical filter (shown in fig. 5b).  
		42. (New) The optical coupler of claim 32, wherein the first and second surfaces are substantially non-parallel, and the second lens array comprises a plurality of on-axis, aspherical lenses (see fig. 5b and that such limitation is an obvious choice of design configuration and would be within the level of ordinary skill in the art.to make such modification to produce predictable output results).
48. (New) A wavelength-division multiplexer comprising: a substrate; the optical coupler of claim 32 mounted to the substrate; and a plurality of light sources mounted to the substrate and configured such that each light source is optically aligned with a corresponding lens of the second lens array (see figs. 5-8 and col. 11, 3rd parag.).  
49. (New) A wavelength-division demultiplexer comprising: a substrate; the optical coupler of claim 32 mounted to the substrate; and a plurality of photodiodes mounted to the substrate and configured such that each photodiode is optically aligned with a corresponding lens of the second lens array (see figs. 5-8 and col. 11, 3rd parag.).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20150110493 A1
US 10088639 B2
US 10698167 B2
US 6751379 B2
US 6201908 B1
US 9995880 B1
US 7653278 B2
US 20080226229 A1
US 20090097847 A1
US 20200343695 A1
US 20200041727 A1
US 20110081112 A1
US 11002926 B1
US 5369661 A

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883